Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has submitted a Declaration from Dr. Paul Simmons on 07 February 2022.  The Simmons Declaration provides the affiant’s interpretation of the  Hariri references used by the examiner in the last action to support the Office’s basis for a prima facie case of obviousness.  In addition to the discussion of the Hariri reference, the Simmons declaration point to some prior art references to establish an evidentiary basis for the affiant’s view of the state of the art at the time of the instant invention.  In paritulcar, the affiant cites a Mar 2002 review article by Stephen T. Holgate, regarding ”The epidemic of asthma and allergy.”   The Holgate reference cites numerous different mechanisms of action of allergy therapeutics and methods for treating allergy.  The Holgate reference is silent about using mesenchymal stem cells to treat allergy.  The affiant draws a negative inference from this to conclude that the state of the art was unaware of any therapeutic benefit that MSCs could have on allergies.  The affiant pairs this knowledge of state of the art of treating allergy with various passages from Hariri to build an argument that casts doubt on whether the examiner’s interpretation of Hariri is accurate.  The affiant suggests that the examiner has established connections between various passages from within Hariri that do not seem supported by Hariri as a whole.  Namely, the affiant argues that the passage at paragraph 0259 of Hariri that described of treating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-38 and 40 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633